Citation Nr: 1437150	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  07-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction.

2. Entitlement to service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982 and from February to March 1991. He has also served as a member of the United States Army Reserves. Such service includes a period of active duty for training (ACDUTRA) in August 2000.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the RO. The Board remanded the claims on appeal in January 2011 for additional development of the record. That development has been completed and the case is returned to the Board for appellate review.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a January 2004 rating decision, the Veteran was denied entitlement to service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction. The Veteran did not appeal this decision, and new and material evidence was not received within one year of the issuance of this rating decision.   

2. The evidence associated with the claims files subsequent to the January 2004 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction.  Such evidence is not cumulative or redundant of evidence already of record. 

3. The evidence shows that the Veteran suffered a stroke while on ACDUTRA in August 2000.


CONCLUSIONS OF LAW

1. The January 2004 rating decision, which denied service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction, is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.302 (2013). 

2. The evidence received subsequent to the January 2004 rating decision is new and material, and the claim for service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. Service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction is warranted. 38 U.S.C.A. §§ 101(24), 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). In light of the favorable decision in this case, the Board finds that any VA deficiency that may exist in complying with VCAA is harmless error.

Laws and Regulations - Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

In this case, the RO previously considered and denied service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction in a January 2004 rating decision. In particular, the RO found that residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction was caused by his hypertension and the hypertension existed prior to service. The RO determined that the evidence did not show a permanent worsening of the hypertension as a result of service. The Veteran was informed of the decision and his appellate rights, but he did not file a notice of disagreement.  There was also no evidence received that pertained to the claim within one year of the issuance of the decision. Therefore, the January 2004 rating decision became final. 38 C.F.R. §§ 3.156, 20.302.  

In July 2005, the Veteran requested that his claim be reopened. The evidence received since the January 2004 rating decision includes various lay statements submitted by the Veteran, VA treatment records and the May 2011 report of VA examination. In the various lay statements, it is generally asserted that the Veteran has current residuals of a stroke sustained during his period of ACDUTRA in August 2000. The May 2011 report of VA examination offers an opinion as to etiology of the claimed residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction. This evidence is not cumulative and redundant of the evidence previously considered, as there had been no such opinion as to etiology at that time. The Board must also presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence. See Justus, 3 Vet. App. at 513. Therefore, the Board finds that this new evidence (the lay statements and May 2011 VA report of examination with etiology opinion) relates to an unestablished fact necessary to substantiate the claim. Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction.  

Laws and Regulations - Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id. Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

Analysis

The Veteran contends that he suffered a stroke while on ACDUTRA in August 2000, and believes that his current residuals of a right hemi paresis with depressive reaction are the result of that event.

The record reflects that the Veteran was ordered to annual training for the period from August 11, 2000 to August 27, 2000. Service treatment records for that period reflect that the Veteran suffered a stroke on August 24, 2000 after performing physical training with his platoon. The service treatment records also document that the Veteran had a history of hypertension that preexisted this period of ACDUTRA.

The October 2006 report of VA brain and spinal cord examination, documents the Veteran's report of the history of his stroke. After examination the diagnosis was residuals of cerebral vascular accident. The examiner commented that the Veteran had difficulty with ambulation, difficulty with slow purposeful speech, weakness and lack of coordination of the right arm and leg. The examiner found that his employment opportunities were limited to areas that would not depend on his right arm or leg use, would not require a lot of talking, or would not require a lot of walking or standing and would allow him to walk using his cane. The October 2006 report of VA mental disorders examination found that his major depressive disorder was caused by or a result of his cerebral vascular accident suffered on August 24, 2000.

The May 2011 report of VA examination reflects the Veteran's contention that his residuals of right hemi paresis, status post cerebrovascular accident with depressive reaction is due to his military service. On examination the examiner diagnosed residuals of right hemi paresis, status post cerebrovascular accident with depressive reaction. The examiner noted review of the claims file and medical literature and opined that the residuals of right hemi paresis, status post cerebrovascular accident with depressive reaction was not caused by or aggravated as a result of service. The examiner explained that the Veteran was diagnosed with hypertension in 1991 and not on active duty at the time of diagnosis. Further she explained that hypertension has many multifactorial co-morbidities as do cerebral vascular accidents. The examiner determined that there was no evidence of aggravation of hypertension during the Veteran's period of ACDUTRA (in August 2000). The examiner noted that magnetic resonance imaging at that time showed the Veteran suffered a pontine infarction of the left and what was presumable an old lacunar infarct in the right basal ganglia on August 24, 2000. The examiner explained that this type of infarct was due to hypertension and at that time the Veteran had hypertension that he was controlling by diet, exercise and reduction of alcohol consumption. The examiner opined that based on the service treatment records and private medical records, the cerebral vascular accident was related to the Veteran's nonservice-connected hypertension. The examiner concluded that there was no evidence to support aggravation of hypertension during this period of ACDUTRA. 

The Board notes that this appeal is about service connection for the residuals of a stroke not hypertension.  

In this case, despite the examiner's opinion in the May 2011 VA examination report, the relevant inquiry is whether the Veteran suffered a cerebrovascular accident during his period of ACDUTRA. To that end, the Board reiterates that service connection may be granted if the evidence demonstrates that the Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty while on ACDUTRA, including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident. 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a). Here, the evidence is clear that the Veteran suffered a cerebrovascular accident on August 24, 2000 while on ACDUTRA. Accordingly, service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction is warranted.


ORDER

The application to reopen a claim for service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction is granted. 

Entitlement to service connection for residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction is granted.


REMAND

The Board expresses no opinion regarding the severity of the residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction now granted service connection. The AOJ will assign an appropriate disability rating and effective date on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). Thereafter, the AOJ should reconsider the Veteran's entitlement to a TDIU taking into account the newly service-connected disability.

Accordingly, the case is REMANDED for the following action:

1. If deemed necessary, schedule the Veteran for a VA examination to determine whether he is unable to secure and follow substantially gainful occupation due to his now service-connected residuals of a right hemi paresis, status post cerebrovascular accident with depressive reaction.  The examiner should review the claims file in conjunction with this examination.

2. Adjudicate the Veteran's TDIU claim.  If the benefit sought remains denied, the Veteran should be provided a supplemental statement of the case that contains notice of all relevant actions taken on the claim. An appropriate period of time should be allowed for response. 
 
Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


